United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Calexico, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2097
Issued: June 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2010 appellant filed a timely appeal from the August 12, 2010 merit
decision of the Office of Workers’ Compensation Programs, which denied modification of his
schedule award. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent impairment of his right leg
causally related to his December 1, 2006 employment injury or authorized surgery.
FACTUAL HISTORY
On December 1, 2006 appellant, a 41-year-old border patrol officer, injured his right knee
in the performance of duty when, while inspecting a cargo trailer, he slipped and hit his knee. A
1

5 U.S.C. § 8101 et seq.

January 13, 2007 magnetic resonance imaging (MRI) scan showed findings consistent with a tear
involving the posterior horn of the right medial meniscus. The Office accepted appellant’s claim
for a torn right medial meniscus and authorized right knee surgery. On April 3, 2007 appellant
underwent partial medial and lateral meniscectomies and a shaving of the patella for
chondromalacia.2
On July 1, 2009 Dr. Veerinder S. Anand, the attending orthopedic surgeon, found that
appellant had reached maximum medical improvement. Using the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment,3 he determined that
appellant had a 10 percent impairment of his right lower limb due to partial medial and lateral
meniscectomies.
On January 30, 2010 an Office medical adviser reviewed appellant’s file and, applying
the sixth edition of the A.M.A., Guides, agreed that appellant had a 10 percent impairment of his
right lower limb.
In a February 9, 2010 decision, the Office issued a schedule award for 10 percent
impairment of appellant’s right leg.
An MRI scan obtained on March 6, 2010 showed findings consistent with mucoid
degeneration of the anterior cruciate ligament. It stated that blunting of the inner third of the
medial meniscus might be due to a small radial tear or degenerative fraying. The MRI scan also
noted an oblique tear (measuring approximately 2.5 millimeters) of the posterior horn of the
medial meniscus extending to the articular surface.
Appellant requested reconsideration. He stated that he was informed he would need
another right knee surgery. Appellant remained hopeful that the Office would reconsider the
original decision and offer more compensation.
On June 7, 2010 Dr. Christopher C. Lai, appellant’s orthopedic surgeon, described his
findings on physical examination, which included a positive McMurray’s medially, positive
anterior drawer, positive Lachman’s test, and range of motion from 0 to 120 degrees. He
reviewed the March 6, 2010 repeat MRI scan and diagnosed a recurrent medial meniscus tear
and an anterior cruciate tear in the right knee. X-rays obtained that date showed mild
degenerative joint disease at the medial compartment and patellofemoral joint in the right knee.
In a decision dated August 12, 2010, the Office reviewed the merits of appellant’s claim
and denied modification of his schedule award. It found that none of the medical evidence
submitted supported an increase in the percentage of impairment already awarded, as none of the
evidence discussed impairment or provided greater impairment ratings.

2

Findings included a tear of the middle third of the medial meniscus and a degenerative tear of the posterior third
of the lateral meniscus.
3

A.M.A., Guides (5th ed. 2001).

2

On appeal, appellant argues that the March 6, 2010 MRI scan would have made a
difference in his rating, but the Office failed to forward it to its medical adviser for further
review.
LEGAL PRECEDENT
Section 8107 of the Act4 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.5 For impairment ratings
calculated on and after May 1, 2009, the Office should advise any physician evaluating
permanent impairment to use the sixth edition.6
ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the lower limb.7
Table 16-3, page 509 of the A.M.A., Guides gives a default impairment rating of 10 percent
when a claimant has medial and lateral partial tears or meniscectomies. The Office medical
adviser reported that appellant had a 10 percent impairment of his right lower limb resulting
from the December 1, 2006 employment injury.
There is more to the diagnosis-based impairment method than finding the default
impairment value. The default value may be adjusted up or down by grade modifiers, including
functional history, physical examination and relevant clinical findings, but only if those
modifiers are determined to be reliable and associated with the diagnosis. This could result in an
adjustment of two or three percentage points higher or lower than the default value. The Office
medical adviser did not follow this procedure to determine appellant’s final impairment rating.8
Because the Office medical adviser did not properly apply the sixth edition of the A.M.A. Guides
in recommending a 10 percent impairment of appellant’s right lower limb, the Board finds that
further development of the medical evidence is warranted.
The Board will set aside the Office’s August 12, 2010 decision denying modification of
appellant’s schedule award and will remand the case for further development of the medical
evidence. After such further development as may be necessary, the Office shall issue an
appropriate final decision on whether appellant has more than a 10 percent impairment of his
right leg as a result of his December 1, 2006 employment injury or authorized surgery.
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.a (January 2010).
7

A.M.A., Guides 497 (6th ed. 2009).

8

Dr. Anand, the attending orthopedic surgeon, applied the wrong edition of the A.M.A., Guides, which did not
provide for grade modifiers.

3

Appellant argued on appeal that the March 6, 2010 MRI scan would have made a
difference in his rating. On remand, the Office medical adviser should review the March 6, 2010
MRI scan findings, as well as the June 7, 2010 report of Dr. Lai, appellant’s orthopedic surgeon,
to determine whether the evidence warrants any increase in the impairment rating.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the August 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: June 2, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

